Citation Nr: 0740118	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  02-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a left knee 
injury, to include traumatic arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964 
and had a period of active duty for training from February to 
June of 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board remanded this case in 
November 2003.

The November 2003 remand also addressed the claim of service 
connection for residuals of a low back injury, but this claim 
was granted in a May 2005 rating decision.

The veteran was scheduled for a Board hearing in November 
2007 but cancelled that hearing in a statement received in 
October 2007.  See 38 C.F.R. § 20.702(e) (2007).


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left knee 
disorder was previously denied in a September 1993 Board 
decision.

2.  Evidence received since the September 1993 Board decision 
is new but does not bear directly and substantially on the 
question of whether the veteran has a current left knee 
disorder that is etiologically related to service.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim of service connection for residuals of a left knee 
injury, to include traumatic arthritis. 38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
March 2004, following the Board's prior remand.  While this 
letter was issued subsequent to the appealed rating decision, 
the veteran's case was subsequently readjudicated in a March 
2005 Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, however, any deficiencies of such notification would 
not be prejudicial, as this case involves only a service 
connection claim.  With service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied.  

The Board further notes that VA has obtained records of 
treatment reported by the veteran, and there is no indication 
from the claims file of additional medical treatment for 
which VA has not obtained, or made sufficient efforts to 
obtain, corresponding records.  He was also afforded a VA 
examination in January 2001.  But see 38 C.F.R. § 3.159(c)(4) 
(VA has no obligation to provide such an examination until 
new and material evidence has been presented).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

In this case, the veteran's initial claim of service 
connection for residuals of a left knee injury, to include 
traumatic arthritis, was denied in an August 1990 rating 
decision on the basis that, while a left knee injury was 
sustained in February 1988, a VA examination showed no 
current residuals.

The veteran appealed this decision to the Board.  During the 
pendency of that appeal, VA received additional medical 
records showing mixed findings.  A September 1991 private 
record indicates a diagnosis of status post contusion to the 
left knee, with possible multiple compression fractures.  A 
May 1992 VA examination report, however, indicates no 
abnormality of the left knee and no arthritis found.  

Based on the above evidence, the Board, in a September 1993 
decision, confirmed the denial of the veteran's claim on the 
basis that a chronic left knee disorder, to include traumatic 
arthritis, was not currently clinically demonstrated.  As a 
matter of law, this decision is final under 38 U.S.C.A. 
§ 7104(a).  The question for the Board now is whether new and 
material evidence has been received in support of the 
veteran's claim since the issuance of that decision.

The new evidence includes private treatment records, dated 
from August to September of 2000; and VA examination reports, 
dated in January 2001 and March 2004.  

The Board has reviewed all of this evidence.  The August 2000 
private treatment record contains a notation that the 
veteran's "left knee has done well" and "does not seem to 
give him any trouble."  While the question of a current left 
knee disorder is addressed in the January 2001 VA examination 
report, the examiner noted that "[t]he left knee does not 
seem to be of any clinical significance at this time," with 
full extension, flexion to 130 degrees, and no evidence of 
instability, effusion, or significant crepitance.  The March 
2004 VA examination report addressed only a low back 
disorder.  

In summary, the medical evidence received since the September 
1993 Board decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, such evidence does 
not at all suggest that the veteran has a current left knee 
disorder that is etiologically related to service, and, as 
such, does not bear directly and substantially on the 
specific etiology question under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in such 
submissions as his June 2002 Notice of Disagreement. 

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
As this evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for 
residuals of a left knee injury, to include traumatic 
arthritis.  This evidence, however, does not bear directly 
and substantially upon the specific matter under 
consideration, namely the question of a current disorder that 
is etiologically related to service.  Consequently, VA has 
not received new and material evidence to reopen the 
veteran's claim, and this appeal must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for residuals of a left knee 
injury, to include traumatic arthritis, and the appeal is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


